People v Reyes (2015 NY Slip Op 01547)





People v Reyes


2015 NY Slip Op 01547


Decided on February 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 19, 2015

Friedman, J.P., Andrias, Moskowitz, DeGrasse, Richter, JJ.


14289 3814/11

[*1] The People of the State of New York, Respondent,
vDaniel Reyes, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Cheryl Andrada of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Dana Poole of counsel), for respondent.

Judgment, Supreme Court, New York County (A. Kirke Bartley, Jr., J.), rendered January 5, 2012, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of three years, unanimously affirmed.
The court properly denied defendant's request for assignment of new counsel, made in the midst of jury selection. Defendant received a sufficient opportunity to state the grounds for his application (see People v Porto, 16 NY3d 93, 99-100 [2010]; People v Sides, 75 NY2d 822, 824-25 [1990]). His sole complaint was that his attorney had not complied with his request to file "a couple of" unidentified motions, and the court did nothing to prevent defendant from being more specific. Furthermore, the court observed, based on its knowledge of the case, that there were no motions to be made, and that assessment is supported by the record. At most, defendant's allegations evinced a disagreement with counsel over strategy (see People v Linares, 2 NY3d 507, 511 [2004]). Finally, we note that defense counsel was retained, and defendant neither sought to hire different counsel nor explained why the court should grant him assigned counsel (see People v Wall, 56 AD3d 361 [1st Dept 2008], lv denied 12 NY3d 763 [2009]; People v Wilburn, 40 AD3d 508, 509 [1st Dept 2007], lv denied 9 NY3d 883 [2007]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 19, 2015
CLERK